Van Brunt, P. J.
There seems to have been no valid objection suggested’, to the order appealed from. The question as to whether the deeds under-which Mrs. Clute claimed were illegal and void, by virtue of the statutes in. force prohibiting the conveyance of land during the pendency of an ejectmentsuit, should not be determined upon a summary application such as this;-; neither should the claim that the alleged cause of action for damages was-void. Those are questions which are the subject-matter of defense in an. action when it is once revived. The objection that the failure to pay the-costs of a prior order, prevented the making of this motion, does not seem to-be well taken. It may have stayed all the plaintiff’s proceedings, but they seem to have been stayed by a power higher than the court. It was necessary that the case should be revived, in order that there might be some person who could pay the costs, and continue the action. It was not until the action had been actually revived that there was any plaintiff; the plaintiff of record, whose proceedings could be stayed, being dead. The order should be affirmed,^ with $10 costs and disbursements.
Daniels, J., concurs.